UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-2233


MARLEN LIDENI FUNES-FUNES; B.M.G.F.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



On Petition for Review of an Order of the Board of Immigration Appeals.


Submitted: May 9, 2022                                            Decided: May 13, 2022


Before NIEMEYER, WYNN, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


ON BRIEF: Raymond O. Griffith, THE LAW OFFICES OF RAYMOND O. GRIFFITH,
P.A., Baltimore, Maryland, for Petitioners. Brian Boynton, Principal Deputy Assistant
Attorney General, Sabatino F. Leo, Assistant Director, Aaron D. Nelson, Trial Attorney,
Office of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Marlen Lideni Funes-Funes and her minor daughter, natives and citizens of

Honduras, petition for review of an order of the Board of Immigration Appeals (Board)

dismissing their appeal from the Immigration Judge’s (IJ) decision denying Funes-Funes’

applications for asylum, withholding of removal, and protection under the Convention

Against Torture (CAT).      We conclude that the proposed particular social group of

Hondurans who resist extortion by gang members is not cognizable. See Zelaya v. Holder,

668 F.3d 159, 167 (4th Cir. 2012) (concluding that particular social group of young

Honduran males who refuse to join the gang not cognizable). Because this issue is

dispositive of Funes-Funes’ applications for asylum and withholding of removal, we deny

the petition for review. * We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                      PETITION DENIED




       *
          The Petitioners do not challenge the Board’s finding that they waived review of
the IJ’s denial of protection under the CAT. See Suarez-Valenzuela v. Holder, 714 F.3d
241, 249 (4th Cir. 2013) (noting that contentions not raised in opening brief are
abandoned). Furthermore, this Court lacks jurisdiction to review the Petitioners’ claim that
Funes-Funes was persecuted on account of an imputed political opinion because they did
not exhaust this issue before the Board. See Perez Vasquez v. Garland, 4 F.4th 213, 228
(4th Cir. 2021) (noting that failure to exhaust a particular claim before the Board bars
judicial review of that claim).



                                             2